Citation Nr: 0322430	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  99-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome (claimed as manifested by memory loss, headaches, 
sleep disturbance, an upper respiratory condition other than 
sinusitis, anxiety and depression) due to an undiagnosed 
illness.

2.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to November 
1992, including service in Southwest Asia from October 1990 
to April 1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

In July 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
attempted, the RO issued a supplemental statement of the case 
(SSOC) which continued its previous denial of the veteran's 
claims.  The veteran's accredited representative presented a 
written brief to the Board in August 2003.

The Board observes that in addition to remanding the issues 
listed above, its July 2000 decision included decisions on 
the merits as to two other issues then on appeal.  The 
Board's decision is final.  See 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (2002).  Accordingly, those issues 
will be addressed no further herein.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the nature and 
etiology of his claimed chronic fatigue syndrome (claimed as 
manifested by memory loss, headaches, sleep disturbance, an 
upper respiratory condition other than sinusitis, anxiety and 
depression) due to an undiagnosed illness.

2.  By letters dated in August 2000 and May 2003, the RO 
requested that the veteran provide information concerning 
medical treatment of his claimed disability.  The veteran did 
not respond.


CONCLUSION OF LAW

By not responding to the requests of the Board and the RO for 
information and evidence necessary to make a decision on the 
merits of his appeal and by failing to report for or undergo 
a scheduled VA examination, the veteran abandoned his claims.  
38 C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
chronic fatigue syndrome (claimed as manifested by memory 
loss, headaches, sleep disturbance, an upper respiratory 
condition other than sinusitis, anxiety and depression) due 
to an undiagnosed illness.  He is also seeking a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities (sinusitis and right shoulder dislocation).

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the December 
1998 Statement of the Case (SOC), and the May 2003 SSOC.  
Crucially, the veteran was notified by letter from the RO in 
May 2003 of the evidence necessary to substantiate his claims 
as well as the evidence he was expected to obtain and which 
evidence VA would obtain.  That four page letter specifically 
explained the VCAA in great detail.   

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claims. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, as required by the VCAA.  As will be 
explained in greater detail below, those efforts were 
thwarted by the veteran's failure to cooperate with VA.  

In response to the Board's July 2000 remand, the RO contacted 
the veteran in August 2000 and asked him to provide specific 
information and evidence on prior treatment for signs and 
symptoms he characterized as due to chronic fatigue syndrome.  
The veteran did not respond to that request.  The veteran was 
scheduled for a VA examination in January 2003, but he failed 
without explanation to report for that examination.  In May 
2003, the RO wrote to the veteran, requesting information.  
The veteran did not furnish the requested information or 
otherwise respond to the RO's letter.  It is clear from the 
above, and as will be discussed further below, that VA has 
done its utmost to develop the evidence with respect to the 
veteran's claims.  Any failure to develop these claims rests 
with the veteran himself.

The veteran's representative has specifically requested an 
independent medical expert (IME) opinion as to the issue of 
whether the veteran's major depression is related to service.  
See the representative's VA Form 646, dated in July 2003.  
The Board may obtain an advisory medical opinion from an IME 
when, in its opinion, a medical opinion is warranted by the 
medical complexity or controversy involved in the appeal.  38 
U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.901(d) (2002).  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  

In this case, the Board finds that there is no issue of such 
medical complexity or controversy as would warrant an 
independent medical opinion.  In this regard, the Board notes 
that medical records now on file have provided no indication 
that the veteran's major depression, which was first 
identified years after service, is related to any incident of 
his military service.  Moreover, recent medical evidence is 
lacking due to the veteran's failure to communicate with VA.  
Any IME opinion based on such an incomplete evidentiary 
record would be useless.  The Board accordingly declines to 
ask for an IME opinion.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Pertinent law and regulations

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2002).

The provisions of 38 C.F.R. § 3.1(q) (2002) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Analysis

The veteran is seeking service connection for a psychiatric 
disability as well as compensation under the provisions of 
38 C.F.R. § 3.124 for multiple disabilities which are 
noncompensably rated.  For reasons which will be explained in 
detail below, however, the Board will not address these 
claims on their merits but instead finds that the veteran has 
abandoned his claims within the meaning of 38 C.F.R. § 3.158 
(2002) and that the claims must therefore be dismissed.

The veteran has had no contact with VA as to the issues 
currently on appeal since he filed his substantive appeal in 
January 1999, a period in excess of four years.  During the 
period since his last contact as to the issues on appeal, the 
veteran has failed to respond to inquiries from the RO 
concerning matters pertinent to this appeal; failed to report 
for a scheduled VA examination; and either ignored or did not 
receive, due to his own fault, communications from the RO.  
Consequently, VA's efforts to properly develop the record, 
including those requested by the Board in its July 2000 
remand, have been thwarted.

The record in this case reveals that the veteran was 
scheduled for a VA examination in order to develop his 
claims, as instructed by the Board in its remand.  He failed 
to report for that examination, and has not provided any good 
cause for his actions.  
A claimant failing to report for a scheduled examination must 
show good cause for so doing.  See 38 C.F.R. § 3.655 (2002); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. 
Derwinski, 2 Vet. App. 307, 311 (1992).  The Board finds the 
veteran's inaction to be particularly egregious in light of  
the following language contained in the July 31, 2000 remand:

The veteran is hereby advised that failure to report for
a scheduled VA examination without good cause shown 
may have adverse effects on his claim.  

Board remand, page 12 (emphasis as in original).

The veteran also failed to respond to VA requests for 
information and evidence, most recently in May 2003, and has 
otherwise made himself unavailable to VA concerning this 
issue.  Notification was sent to the veteran's latest address 
of record, and was not returned by the United States Postal 
Service as undeliverable.

It is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts in order 
to facilitate the conduct of medical inquiry.  See Hyson v. 
Derwinski, 5 Vet. App. 262 (1993).  In this case it does not 
appear from the record that the veteran did not receive 
correspondence from VA on the issues now on appeal due to a 
change in address, since none of the mailed correspondence 
was returned as undeliverable.  Rather, it appears that for 
reasons unknown the veteran has chosen not to cooperate with 
VA.  This matter falls squarely within 38 C.F.R. § 3.158.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claims, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); Wood, 
1 Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record which would explain the 
lack of response to the request from the RO or his failure to 
report for VA examination.  If indeed the veteran has moved, 
he has not advised VA of his whereabouts.

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2002)], or "good cause" [see 38 C.F.R. § 3.655 (2002)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.  

The Court has ruled that there is a presumption of regularity 
under which it is presumed that Government officials have 
properly discharged their official duties.  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  See Ashley, supra, [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  In this case, no clear evidence to the contrary has 
been presented with which to rebut the presumption of 
regularity.  Although the representative has alleged that the 
notice of the January 2003 VA examination was insufficient, 
there is nothing in the record which would rebut the 
presumption that timely notice of the scheduled VA 
examination was sent to the veteran at his most recent 
address of record.  In addition, the Board notes that by way 
of the July 2000 remand the veteran was advised that failure 
to report for a scheduled VA examination without good cause 
may have adverse effects on his claim.  

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claimed 
disability.  The evidence of record in no way serves as a 
substitute for the veteran's attendance at a VA examination.  
See 38 C.F.R. § 3.326(a) (2002).  The veteran, moreover, has 
furnished no other medical evidence which would serve as a 
viable substitute for the scheduled examination.  See 
38 C.F.R. § 3.326(b) (2002).

The facts in this case are clear.  The veteran failed to 
report for a scheduled VA examination, even in light of a 
specific request from the Board.  No good cause has been 
demonstrated for his failure to appear or to be examined.  He 
also failed to respond to the RO's letter requesting 
information and evidence concerning medical treatment.  His 
claim is therefore considered to be abandoned.  See 38 C.F.R. 
§ 3.158 (2002).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the United States Supreme Court 
had held that everyone dealing with the Government was 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, citing Fed. Crop Ins. Corp. 
v. Merrill, 332 U.S. 380 (1947).  The Court found that even 
though the veteran may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, in light of 
the Board's remand the veteran was plainly on notice of the 
necessity of submitting to further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 1991), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims must be dismissed.

In summary, because the veteran has failed, without good 
cause, to provide necessary evidence, to report for a 
scheduled VA examination and to otherwise cooperate with VA, 
the claims are deemed abandoned and are therefore dismissed.

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below, the Board believes 
that any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to these claims on a different legal basis than the RO 
did.  In the May 2003 SSOC, although the RO emphasized the 
fact that the veteran failed to report for a VA examination 
and failed to respond to requests for information and 
evidence, it denied the veteran's claims on the merits rather 
than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through the Board's July 2000 remand and 
communication from the RO, was fully apprised of the 
importance of his cooperation with VA and of the consequences 
of his failure to report for scheduled VA examination and to 
comply with requests for information.  The veteran failed to 
comply and his claims are deemed to be abandoned.


ORDER

The claim of entitlement to service connection for chronic 
fatigue syndrome (claimed as manifested by memory loss, 
headaches, sleep disturbance, an upper respiratory condition 
other than sinusitis, anxiety and depression) due to an 
undiagnosed illness is dismissed.

The claim of entitlement to a 10 percent rating based on 
multiple noncompensable service-connected disabilities is 
dismissed.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

